Opinion issued January 2, 2003
 
 
 
 


 
 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-01-00712-CR
 

 
 
RENITA BALDWIN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
 
On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 853255
 

 
 
O P I N I O N
           After the trial court denied her motion to suppress evidence, appellant, Renita
Baldwin, pleaded guilty, without an agreed recommendation as to punishment, to
possession with intent to deliver cocaine weighing at least 400 grams.  After a
presentence investigation was completed, the trial court assessed punishment at 15 years’
confinement.
           Counsel has filed a brief stating his opinion that the appeal is frivolous.  The brief
meets the minimum requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and stating why
there are no arguable grounds of error on appeal.  See Gainous v. State,  436 S.W.2d 137,
138 (Tex. Crim. App. 1969).
           Counsel certifies that the brief was delivered to appellant and that he advised
appellant of her right to file a pro se response.  No pro se response has been filed.
           We have reviewed the record and counsel’s brief.  In light of our opinion this date
in Wilson v. State, No. 01-01-00713-CR (Tex. App.—Houston [1st Dist.] December 31,
2002, n.p.h.), we agree that there are no arguable grounds for appeal.
           We affirm the judgment.
           Counsel has a duty to inform appellant of the result of this appeal and also to
inform appellant that she may, on her own, pursue discretionary review in the Court  of
Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices Nuchia and Jennings.
Do not publish.